                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


SARA ELISABETH LEITT SELLERS,                    §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00107-DAE
                                                 §
vs.                                              §
                                                 §
ANDREW SAUL, OFFICE OF THE                       §
REGIONAL CHIEF COUNSEL, REGION                   §
VI SOCIAL SECURITY                               §
ADMINISTRATION;                                  §
                                                 §
                  Defendant.                     §

                                            ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned upon its filing. The record reflects that on February 4, 2020, the Court granted

Plaintiff’s motion to proceed in forma pauperis and ordered Plaintiff to submit a fully completed

United States Marshal Service Form 285 for each Defendant required to be served in this action

with the Clerk’s Office within 10 days of the date of the Order. On this day, Defendant filed a

copy of a letter served on Plaintiff regarding her failure to do so or to otherwise serve Defendant

with a copy of the Complaint and Summons in this case. The Court agrees with Defendant that

there is no record of the request for and issuance of Summons in this case. The Court will give

Plaintiff one more opportunity to request Summons and perfect service in this case. If Plaintiff

fails to do so, the undersigned will recommend that the case be dismissed for want of

prosecution.

       IT IS THEREFORE ORDERED that within ten (10) days of the date of this Order,

Plaintiff shall submit to the Clerk’s Office a fully completed United States Marshal Service Form

285, including fully complete addresses, for each Defendant required to be served and the United


                                                1
States Marshal’s Service shall serve each defendant with a copy of the Complaint and a copy of

this order by certified mail, return receipt requested. Plaintiff is informed that federal law

requires service of her Complaint and summons on the following offices:

               The Attorney General of the United States
               950 Pennsylvania Ave., N.W.
               Washington, D.C. 20530-0001

               The United States Attorney
               601 NW Loop 410, Suite 600
               San Antonio, TX 78216

               Commissioner of the Social Security Administration
               c/o Office of the Regional Chief Counsel, Region VI
               Social Security Administration
               1301 Young Street, Ste. A-702
               Dallas, TX 75202-5433

See Fed. R. Civ. P. Rule 4(i)(1), (2); 79 Fed. Reg. 4519-04.

       IT IS FURTHER ORDERED that if Plaintiff fails to request the issuance of Summons

through the submission of Form 285 within 10 days, the undersigned will recommend to the

District Court that the case be dismissed for want of prosecution.

       SIGNED this 4th day of March, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
